Citation Nr: 0736198	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05 30-786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1968 to May 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2005 rating decision rendered by the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Tinnitus was not present in service and an organic 
disease of the nervous system was not manifested to a 
compensable degree within one year of separation. 

2.  Tinnitus is not attributable to any incident of service.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service and an 
organic disease of the nervous system may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002 and Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

        Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in December 2004.  While the letter provided adequate 
notice with respect to the evidence necessary to establish 
entitlement to service connection, it did not provide notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  See 
Dingess, supra.  However, the veteran was subsequently 
provided notice pertaining to these latter two elements by 
letter dated in March 2006, prior to the issuance of a 
supplemental statement of the case. Based on the foregoing, 
the Board finds that there is no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  

The Board also notes that the veteran has been afforded an 
appropriate VA examination.  Available service records and 
pertinent post service medical records have been obtained.  
The veteran has not identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard, supra.

Accordingly, the Board will address the merits of the claim.   

Factual Background

The veteran served on active duty as a cook in Vietnam.  The 
veteran's service medical records are negative for any 
complaints, findings or diagnoses of tinnitus.  An enlistment 
examination, dated in July 1968, reported that the veteran's 
ears were normal.  In February 1969, he denied a history of 
auditory symptoms.  The separation examination, dated in May 
1970, also reported the ears to be normal.  The veteran 
denied a history of ear trouble.

The veteran's claim of entitlement to service connection for 
tinnitus was received in May 2002.  The veteran was afforded 
a VA examination in June 2005.  During that examination, the 
veteran noted that he served as a cook in Vietnam, which 
included delivering food supplies.  The veteran noted that he 
did not wear ear protection when making the food deliveries.  
It was further noted that, after service, the veteran worked 
as forklift driver and did not use ear protection during that 
time.  The veteran denied any noise exposure in his other 
civilian jobs as a custodian and medical supply clerk.  

During the June 2005 examination, the veteran reported that 
he was unsure when he developed tinnitus.  However, the 
veteran noted that it was probably in service.  It was noted 
that the tinnitus occurred about three times a month and 
lasted about 10 minutes in duration.  The veteran reported 
that the ringing was light with no variation in loudness or 
pitch.  

After reviewing the veteran's service medical record and 
examination results, the VA physician concluded that the 
veteran's tinnitus was not due to noise exposure in service.  
The VA physician found that, in light of the service medical 
record, the infrequency and short duration of the tinnitus, 
and the veteran's uncertainty regarding the timing and 
circumstances of the tinnitus, service connection cannot be 
found.  The VA physician found that the light ringing may 
represent normal head noise, which is a common condition even 
in individuals with normal hearing levels.  The physician 
opined that the veteran's tinnitus is not at least as likely 
as not due to noise exposure in service.  However, with 
regards to the veteran's other claim for bilateral hearing 
loss, the VA physician found that it was at least as likely 
as not that the veteran's hearing loss in the left ear was 
service connected.  The veteran's right ear was found to be 
within normal limits for compensation and pension purposes.  

In statements dated in June 2004 and August 2005, Dr. Kevin 
Hasenauser, a private physician, indicated that noise 
exposure could contribute to tinnitus. 

In February 2007, Dr. Daniel A. Spilman, an otolaryngology 
and head and neck specialist, opined that the veteran's 
tinnitus was service connected.    Dr. Spilman noted that the 
veteran had tinnitus in both ears when he completed service.  
During this examination, the veteran reported to Dr. Spilman 
that he was exposed to significant noise exposure while in 
service, which included loud noise exposure from mortar fire 
near him.  The veteran told Dr. Spilman that after service he 
worked in a quiet farm and performed office related 
activities, and that he has not had any significant post 
service noise exposure.  Dr. Spilman diagnosed the veteran 
with severe high-frequency hearing loss, resulting in reduced 
word discrimination and tinnitus.  Dr. Spilman opined that 
the veteran's tinnitus is more likely than not due to his 
noise exposure while in service.  

   
        Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303 (2007).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).  
Certain chronic diseases, such as an organic disease of the 
nervous system, may be service connected if manifested to a 
degree of 10 percent disabling or more within one year after 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2007). 

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, supra at 470.  
However, as a lay person, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) do not apply, as it has not been shown that the 
veteran engaged in combat with the enemy in service.  At 
best, there is an assertion of exposure to mortars, rather 
than his participation in combat.  Furthermore, his 
statements do not place the onset of tinnitus during combat 
or in proximity to combat or claimed noise exposure.  
Therefore, the provisions of section 1154 are not applicable. 


        Analysis 

The veteran has claimed that his tinnitus is a consequence of 
noise exposure during service.  The veteran's claim of 
entitlement to service connection for tinnitus was received 
in May 2002, an estimated 32 years after separation from 
service.  The veteran served on active duty as a cook in 
Vietnam.  The veteran's service medical records are negative 
for any complaints, findings or diagnoses of tinnitus.  The 
veteran's ears were reported to be normal at his enlistment 
and separation examinations.  In addition, the veteran denied 
a history of ear trouble at separation.

This case hinges on whether the tinnitus was incurred or 
aggravated during service or if it is otherwise due to 
service.  As will be shown below, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection for tinnitus.  

In this case, the Board is presented with conflicting 
opinions regarding the etiology of the veteran's tinnitus.  
Two private physicians, Dr. Hasenauer and Dr. Spilman, have 
opined that the veteran's tinnitus could be or is likely 
service connected.  Although Dr. Hasenauer opined that the 
tinnitus could be service connected, he merely presented a 
conclusion without reason or rationale, and there is nothing 
in the file that suggests that Dr. Hasenauer reviewed the 
veteran's in-service and post service medical records to 
reach his conclusion.  Accordingly, the Board must find Dr. 
Hasenauer's opinion to be unpersuasive as to the relation of 
the veteran's current tinnitus to service.  

Dr. Spilman also opined that the veteran's tinnitus is 
service connected.  He reported that the veteran has had 
tinnitus since departing from service in 1970.  But, there is 
nothing in the file that suggests that Dr. Spilman reviewed 
the veteran's in-service and post service medical records to 
reach his conclusion.  Instead, the record shows that Dr. 
Spilman's opinion is primarily based on statements provided 
by the veteran and those statements are inconsistent with the 
statements the veteran provided to the VA physician and 
during service.  

When examined by Dr. Spilman, the veteran reported that he 
was exposed to significant noise exposure while in service, 
which included loud noise exposure from mortar fire near him.  
However, the veteran omitted this information during the VA 
examination and reported his only in-service noise exposure 
as driving a truck without ear protection.  The veteran also 
reported to Dr. Spilman that after service he worked in a 
quiet farm and performed office related activities, and that 
he has not had any significant post service noise exposure.  
However, during the VA examination, the veteran reported that 
he has had some post service noise exposure working as a 
forklift driver for four years with no ear protection.  More 
importantly, the veteran has varied his reports of when 
tinnitus first developed.  The Board finds the veteran's 
reports offered during this VA examination regarding his in-
service and post service history noise exposure to be more 
credible than those offered to the private physician several 
years later after his claim.  Furthermore, his statement to 
Dr. Spilman regarding the onset of tinnitus is inconsistent 
with his sworn statement at time of discharge.  At that time, 
he denied a history of ear trouble.  Such contemporaneous 
statement is far more probative as to date of onset of 
tinnitus than a statement made in support of a monetary 
claim.  Because the veteran presented an inaccurate history 
to Dr. Spilman, the opinion based on the veteran's statements 
is less probative.  Based upon the cumulative record, the 
Board finds that the opinion of the VA physician is 
consistent with the historic record and more probative as to 
the origin of the tinnitus.  Accordingly, the Board must find 
Dr. Spilman's opinion to be unpersuasive as to the relation 
of the veteran's tinnitus to service.  

As noted, the Board has placed greater probative value on the 
opinion proffered by the VA physician and the silent service 
records.  The VA physician opined, after review of the 
veteran's service medical record and post service 
occupational noise exposure, that the evidence did not 
support the veteran's claim.  The VA physician noted that the 
veteran was vague about the timing and circumstances of the 
tinnitus.  The VA physician opined that no link could be made 
between the veteran's tinnitus and his service.  The VA 
physician's opinion was based on the absence of clinical 
findings or complaints of tinnitus at separation, and the 
veteran's vague description of the timing and circumstances 
of the tinnitus.  

To the extent that the veteran has reported that he noted 
tinnitus during service and that it continued.  There is a 
remarkable lack of corrobative evidence within decades of 
separation from service.  Although symptoms, not treatment, 
are the essence of any evidence of continuity of 
symptomatology, in a merits context the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  See Savage v. Gober, 10 Vet. App. 488 (1997)..  

In sum, the Board has considered the various statements made 
by the veteran linking his current tinnitus to in-service 
noise exposure.  The Board is aware that the ability to 
perceive sound come to a layman through his senses.  See 
Layno, supra.  However, as set forth above, the more 
probative and credible evidence shows that the veteran's 
current tinnitus was not manifest during service or for many 
years thereafter.  The veteran's assertion of tinnitus due to 
in-service noise exposure is not persuasive.  Accordingly, 
service connection is denied.  

The preponderance of the evidence is against the claim for 
service connection for tinnitus.  Because there is no 
approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2007).  


ORDER

Entitlement to service connection for tinnitus is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


